Citation Nr: 1108198	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-26 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to September 1970.  His awards include the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned a 0 percent rating for bilateral hearing loss, effective February 20, 2004.  The Veteran testified before the Board in February 2009.  The Board remanded this claim for additional development in June 2009.  

The Board notes that during the course of this appeal, the RO denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU) in a February 2007 rating decision.  The Veteran did not perfect an appeal regarding that issue, and therefore that issue is not before the Board.  At a February 2009 travel board hearing before the Board, the Veteran again raised the issue of entitlement to a TDIU, but that newly raised issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that claim, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by no more than auditory acuity level II in the right ear and level II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings of bilateral defective hearing range from 0 percent to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To rate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  38 C.F.R. § 4.85 (2010).

The rating criteria include an alternate method of rating exceptional patterns of hearing.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or are 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2010).  In this case, the Veteran's test results do not meet the numerical criteria for such a rating, and thus his hearing loss will be rated by the usual method only.

The record shows that the Veteran underwent an audiological evaluation in a June 2004 VA treatment session.  Audiometric results were given for the frequencies of 1000, 2000, and 4000 Hertz in both ears, but not for the 3000 Hertz frequency in the left ear.  Speech discrimination scores were not provided.  Because all of the numerical results of the examination that are required for VA rating purposes were not included in the report of evaluation, that information is of limited value for evaluating the Veteran's entitlement to an initial compensable disability rating for his bilateral hearing loss for all periods under consideration.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In any event, the incomplete information provided does not show that it is at least as likely as not that the Veteran meets the criteria for a compensable rating for hearing loss.

The Veteran underwent VA audiological examination in September 2004.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
55
60
45
LEFT
35
40
60
60
50

The averages were 53 in the right ear and 53 in the left ear.  Speech recognition ability was 92 percent in the right ear and 88 percent in the left ear.  The examiner found that the Veteran's current employment, social, and daily activity functioning should not be adversely affected by his hearing loss disability.   

For the right ear, the average pure tone threshold of 53 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 53 decibels, with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran underwent private audiological examination in January 2005.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
60
55
LEFT
45
45
60
60
50

The averages were 56.25 in the right ear and 53.75 in the left ear.  Speech recognition ability was 90 percent in the right ear and 90 percent in the left ear. 

For the right ear, the average pure tone threshold of 56.25 decibels, with a speech discrimination rate of 90 percent, warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 53.75 decibels, with a speech discrimination rate of 90 percent, also warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral II, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran again underwent VA audiological examination in August 2005.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
55
55
55
LEFT
40
45
55
55
55

The averages were 54 in the right ear and 53 in the left ear.  Speech recognition ability was 92 percent in the right ear and 88 percent in the left ear. 

For the right ear, the average pure tone threshold of 54 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 53 decibels, with a speech discrimination rate of 88 percent, warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran again underwent VA audiological examination in January 2007.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
50
60
45
LEFT
50
50
50
50
45

The averages were 49 in the right ear and 49 in the left ear.  Speech recognition ability was 96 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran's current bilateral hearing loss and tinnitus would not render him unemployable because gainful employment should be possible with state-of-the-art amplification, assistive technology, or vocational rehabilitation.  The examiner also found that the Veteran's speech recognition scores suggested that he would do very well with his present hearing aids if he were to wear them.  

For the right ear, the average pure tone threshold of 49 decibels, with a speech discrimination rate of 96 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 49 decibels, with a speech discrimination rate of 92 percent, also warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral I, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran again underwent VA audiological examination in October 2009.  At that time, the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
55
45
LEFT
50
50
65
60
55

The averages were 53 in the right ear and 58 in the left ear.  Speech recognition ability was 92 percent in the right ear and 92 percent in the left ear.  The Veteran reported that he had difficulty hearing conversational speech.  The examiner noted that although the Veteran had been issued hearing aids on several occasions, he did not currently wear his amplification and had not worn previously issued hearing aids on a regular basis.  The examiner opined that with consistent use of amplification, the Veteran should not experience any occupational hinderance as a truck driver due to hearing loss.  

For the right ear, the average pure tone threshold of 53 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral I.  38 C.F.R. § 4.85, Table VI (2010).  For the left ear, the average pure tone threshold of 58 decibels, with a speech discrimination rate of 92 percent, warrants a designation of Roman Numeral II.  38 C.F.R. § 4.85, Table VI (2010).  Where the right ear is Roman Numeral I, and the left ear is Roman Numeral II, the appropriate rating is 0 percent under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (2010).

The Veteran also submitted post-service VA medical records dated from July 2004 to September 2008 in support of his claim.  However, those records merely show that the Veteran received periodic treatment for his bilateral hearing loss in the form of hearing aids.  The records contain no audiometric data for rating purposes, nor do they contain any opinion regarding the effect of the Veteran's hearing loss on his occupational functioning and daily activities.

During his February 2009 travel board hearing before the Board, the Veteran was wearing a hearing aid in the left ear but was carrying his right hearing aid in his pocket.  He testified that his hearing aids made squealing and wailing noises when he talked on the phone.  He also reported that he could not hear low tones, high-pitched notes made by a guitar, or his mother when she spoke to him.  He stated that when he worked as a truck driver, he could not hear the highway patrol or the horns of oncoming cars if he had the windows closed.  He maintained that if there were a lot of people talking, he would only be able to distinguish louder voices.  He also reported that although he turned up the television really loudly, the voices still sounded like static to him.  He stated that he could not hear anything in a restaurant, crowded area, or if anybody was talking behind him.  

The Board is mindful that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Neither the January 2005 private medical report nor the August 2005 VA examination report provide a description of the functional effects of the Veteran's hearing loss disability.  However, the September 2004, January 2007, and October 2009 VA examiners provided statements regarding the functional effects of the Veteran's hearing loss, and the Veteran also set forth the functional effects of his hearing loss in great detail during his February 2009 hearing.  The Board finds that is sufficient to comply with the applicable VA policies.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) (VA audiologist's indication in report that Veteran's hearing loss affected his ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).

The Board is sympathetic to the Veteran's contentions regarding the severity of his service-connected hearing loss.  However, according to the audiometric test results, as compared to the rating criteria, an initial compensable disability rating may not be granted for all periods under consideration. 

In sum, the weight of the credible evidence demonstrates that the Veteran's bilateral hearing loss does not warrant an initial compensable rating under Diagnostic Code 6100 for all periods under consideration.  As the preponderance of the evidence is against the claim for an increased initial rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board finds no evidence that the Veteran's service-connected bilateral hearing loss presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1) (2010).  The objective medical evidence of record shows that manifestations of the Veteran's service-connected hearing loss disability do not result in a marked functional impairment to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).  The Board finds that the evidence does not show frequent hospitalization due to the bilateral hearing loss or that the disability causes marked interference with employment beyond that envisioned by the schedular rating already assigned.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, VA must notify 
the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2004 and May 2008; rating decisions in December 2004, June 2005, and December 2005; a statement of the case in August 2006; and supplemental statements of the case in March 2007 and May 2008.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decisions.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, the responsibilities of the parties in obtaining the evidence, and the general notice of the need for any evidence in the appellant's possession.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the November 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has also obtained medical examinations in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

ORDER

An initial compensable rating for bilateral hearing loss is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


